DETAILED ACTION
The following is a Final Office action in response to communications received 2/17/22. Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 14, and 20 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for diffing a subject replayable execution trace against a plurality of comparison replayable execution traces”. The claim(s) recite(s) the limitation(s) of “identifying a plurality of distinct comparison sections within the plurality of comparison replayable execution traces”, “identifying a set of mappings among the plurality of comparison replayable execution traces, each mapping of the set of mappings identifying two or more corresponding comparison sections of consecutive executable instructions within the plurality of comparison replayable execution traces that execute equivalently, each comparison section in each mapping being from a different one of the plurality of comparison replayable execution traces”, “determining that the first set of outputs equals the second set of outputs”, “based on the set of mappings, identifying the plurality of distinct comparison sections within the plurality of comparison replayable execution traces, each distinct comparison section either (i) lacking a mapping in the set of mappings, or (ii) being a representative comparison section from a different mapping in the set of mappings”, “after identifying the plurality of distinct comparison sections within the plurality of comparison replayable execution traces, comparing the subject replayable execution trace and the plurality of comparison replayable execution traces, including comparing each of a plurality of subject sections of consecutive executable instructions within the subject execution trace against one or more of the plurality of distinct comparison sections”, “based on the comparing, determining a comparison status of each of the plurality of subject sections, including determining at least one of whether each subject section is (i) equal to at least one corresponding distinct comparison section, or (ii) different than the plurality of distinct comparison sections”, and “applying the determined comparison status of at least one particular subject section with respect at least one particular corresponding distinct comparison section to each additional comparison section to which the at least one particular distinct comparison section is mapped in the set of mappings”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a computer system” and “at least one processor” in claims 1, 14, and 20, “one or more computer-readable media” in claim 14, and “one or more hardware storage devices” in claim 20, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “by the one or more hardware processors” language, the claim(s) encompass(es) the user manually comparing one set of data to a plurality of sets of data and identifying data sets. The mere nominal recitation of generic processing components does not take the claim limitation(s) out of the mental processes grouping. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, in this case being evaluation, judgment, and opinion.
This judicial exception is not integrated into a practical application because the additional elements recited including “a computer system” and “at least one processor” in claims 1, 14, and 20, “one or more computer-readable media” in claim 14, and “one or more hardware storage devices” in claim 20 are recited at a high level of generality, i.e., as generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself. The examiner notes that the steps of “accessing a subject replayable execution trace”, “generating a first set of outputs”, “generating a second set of outputs”, and “providing an indicia of a result” also do not improve the functionality of the computer itself and only define well-understood, routine, and conventional activity.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0046-0049], fig. 1A).
Claim(s) 2-13 and 15-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments (Pre-Appeal Brief Conference Request) filed 2/17/22 have been fully considered but they are not persuasive.
In response to applicant’s argument (see p. 1-2 of remarks) that “the 101 rejections were improper at least because the examiner failed to consider several limitations of each independent claim”, the examiner respectfully disagrees.
The examiner notes that the 101 rejection was updated to include “identifying a set of mappings” and “determining that the first set of outputs equals the second set of outputs” as part of the list of limitations that comprise a mental process given that identifying a set of data and making a comparison of two sets of data are mental processes involving evaluation, judgment, and opinion. The examiner also notes that in order to clarify a response to the arguments presented in the pre-appeal brief filed 2/17/22 and therefore also respond to the arguments presented in the remarks filed 8/16/21, the case has been reopened to include a response to the arguments in an updated Final rejection.
In response to applicant’s argument (see p. 2-3 of remarks) that “using a processor to emulate execution of executable instructions is an activity that can only be performed at a computer system and thus each independent claim cannot be directed to an abstract idea of a mental process”, the examiner respectfully disagrees.
The examiner notes that having a step that is not a mental process does not preclude another limitation being identified as a mental process. Step 2A, Prong One is to determine if an abstract idea exists, meaning if a mental process or other abstact idea is identified within the claims, then step 2A, prong 2 determines if the remaining limitations and/or the combination of the limitations provides an integration of the judicial exception into a practical application. Secondly, a claim that requires a computer may still recite a mental process (see MPEP 2106.04(a)(2)(III)(C)), which includes performing a mental process on a generic computer, in a computer environment, or using a computer as a tool to perform a mental process. In this case simply emulating the execution of instructions on a processor is not sufficient does not mean that a mental process is not present in the claims since a generic computer is used to perform the mental process. The examiner also notes that the “emulating” is only located within both the “generating a set of outputs” limitations, neither of which were indicated as being part of a mental process.
In response to applicant’s argument (see p. 3 of remarks) that even if it is a judicial exception under Step 2A it is significantly more that the exception because they recite “a new and useful method for diffing a subject replayable execution trace against a plurality of comparison replayable execution traces”, the examiner respectfully disagrees.
The examiner notes that whether or not a claim or it’s limitations are novel is not the test for determining if the claim is significantly more than the exception. The examiner notes that novelty means that it is different then what has come before, but that does not necessarily mean it is an improvement, let alone an improvement to a computer or other technology. In this case the claims have not “effected a transformation or reduction of a particular article to a different state or thing”, provided an improvement in the functioning of a computer or any other technology or technical field, made use of a particular machine, or provided a specific limitation other than what is well-understood, routine, or conventional activity in the field and therefore is not significantly more than the judicial exception. The examiner points out that simply providing the result of a comparison to software or another computer does not in itself affect the operation of a computer or other technology and therefore does not result in any improvement or transformation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113